Case 1:19-cv-05394-BMC Document 27 Filed 10/20/20 Page 1 of 24 PageID #: 219




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------- X
 ESTATE OF EITAM HENKIN, et al.,                           :
                                                           :
                           Plaintiffs,                     :
                                                           :  MEMORANDUM
              -against-                                    :  DECISION AND ORDER
                                                           :
 KUVEYT TURK KATILIM BANKASI,                              :  19-cv-5394 (BMC)
 A.S.,                                                     :
                                                           :
                           Defendant.                      :
                                                           :
----------------------------------------------------------- X

COGAN, District Judge.

         This action arises after a husband and wife were killed during a terrorist attack in the

West Bank in 2015. Their respective estates and surviving children bring a claim under the civil

liability provision of the Anti-Terrorism Act (the “ATA”), 18 U.S.C. § 2333(a), as amended by

the Justice Against State Sponsors of Terrorism Act (“JASTA”), Pub. L. No. 114-222, 130 Stat.

852, against a Turkish bank, Kuveyt Turk Katilimi Bankasi, A.S. (“Kuveyt Turk”), for allegedly

aiding and abetting the terrorist organization responsible for the killings.

         The bank has moved to dismiss the complaint on three grounds: (1) that the Henkin

children and Mrs. Henkin may not seek redress under the ATA due to their nationality; (2) that

the complaint fails to state an aiding and abetting claim; and (3) that the Court lacks personal

jurisdiction over it. For the reasons stated below, the motion to dismiss is denied as to the first

two grounds and deferred as to the personal jurisdiction issue pending discovery. 1


1
  The parties have conferred and requested that the Court first consider defendant’s motion to dismiss for failure to
state a claim. They have agreed that, should the Court deny the motion, any discovery on personal jurisdiction
should proceed simultaneously with any discovery on the merits. I will therefore reserve decision on this issue and
permit discovery since plaintiff may be able to establish jurisdiction when given an opportunity to develop a full
factual record. See Leon v. Shmukler, 992 F. Supp. 2d 179, 194 (E.D.N.Y. 2014) (citing In re Magnetic Audiotape
Antitrust Litig., 334 F.3d 204, 208 (2d Cir. 2003)).
Case 1:19-cv-05394-BMC Document 27 Filed 10/20/20 Page 2 of 24 PageID #: 220




                                           SUMMARY OF COMPLAINT

           According to the complaint, which is assumed to be true for purposes of defendant’s Rule

12(b)(6) motion, Kuveyt Turk provided financial support to Hamas, a radical terrorist

organization operating in the West Bank and Gaza Strip. 2 The bank is accused of knowingly

maintaining several bank accounts for a Hamas operative, the terrorist organization’s primary

Turkish fundraising entity, and a Hamas-controlled institution in Gaza, fully understanding the

customers’ roles in supporting Hamas’ illicit and violent activities. Hamas was founded in 1987

as an outgrowth of the Palestinian branch of the Muslim Brotherhood, an international Islamic

organization committed to the globalization of Islam through social engineering and the

elimination of the State of Israel through a violent jihad (holy war).

           On the evening of October 1, 2015, Mr. Eitam Henkin, a U.S. national, and his wife, Mrs.

Naama Henkin, a foreign national, were in the family van driving in the West Bank. Traveling

with them were their four young children. 3 Another vehicle, carrying three Hamas gunmen, was

secretly following them. Once it got close to the family’s van, a gunman leaned out of the car

and sprayed automatic gunfire from his rifle at the van, quickly bringing both vehicles to a stop.

           Two of the gunmen then stepped out of the car and quickly proceeded towards the

immobilized van. The first gunman approached and opened the driver’s side door of the family’s

vehicle, encountering the wounded father. Despite his injuries, Mr. Henkin struggled with his

attacker and tried to grab the assailant’s firearm. At the same time, a second gunman opened the

van’s passenger’s side door, saw the struggle between the two, and shot and killed Mr. Henkin.




2
  Hamas is an acronym for the Islamic Resistance Movement in Arabic, Harakat al-Muqawama al-Islamiya. In
October 8, 1997, the U.S. Government designated Hamas as a Foreign Terrorist Organization pursuant to 8
U.S.C. § 1189. The designation has been renewed every two years.
3
    The children are also foreign nationals.

                                                      2
Case 1:19-cv-05394-BMC Document 27 Filed 10/20/20 Page 3 of 24 PageID #: 221




He then turned his weapon towards Mrs. Henkin and shot her at point blank range, killing her as

well. The four children, who remained in the vehicle during this entire ordeal, witnessed their

parents’ deaths, but were otherwise spared by the gunmen. Several days later, the Israeli military

captured the gunmen and others who helped plan and execute the attack on the family. Those

arrested admitted to authorities that they were Hamas operatives and that Hamas had committed

the terrorist act. Hamas leaders and one of its official websites also specifically praised the

killings.

        Plaintiffs allege that defendant aided and abetted the murders by providing banking

services to three customers: (1) a known Hamas operative, Jihad Yaghmour; (2) a Hamas

fundraiser designated by the Israeli government as a terrorist organization called the Foundation

for Human Rights and Freedoms and Humanitarian Relief; and (3) a Hamas-controlled

institution called the Islamic University of Gaza. To understand how these three were connected

with Hamas, a discussion on how Hamas raises and distributes funds would be beneficial.

        The Union of Good was originally established in October 2000 to serve as Hamas’ global

fundraising network. Comprised of more than 50 separate Islamic organizations, several of

which have been designated as Specially Designated Global Terrorists (“SDGT”) by the U.S.

Treasury Department, it began as a fundraising drive for emergency aid at the outset of the

Second Intifada, a terrorist campaign from 2000-2004 against the State of Israel. The

fundraising effort was so “successful,” that the Union of Good was converted into a permanent

institution.

        Its nefarious efforts quickly attracted the attention of anti-terrorism authorities in both

Israel and the United States. In February 2002, Israel’s Minister of Defense designated the

Union of Good as “part of the Hamas organization or supporting it and strengthening its



                                                   3
Case 1:19-cv-05394-BMC Document 27 Filed 10/20/20 Page 4 of 24 PageID #: 222




infrastructure.” A few years later, in November 2008, the U.S. Treasury Department designated

the Union of Good as an SDGT, describing how the organization

       acts as a broker for Hamas by facilitating financial transfers between a web of
       charitable organizations – including several organizations previously designated
       under E.O. 13224 for providing support for Hamas – and Hamas-controlled
       organizations in the West Bank and Gaza. The primary purpose of this activity is
       to strengthen Hamas’ political and military position in the West Bank and Gaza
       including by: (i) diverting charitable donations to support Hamas members and
       the families of terrorist operatives; and (ii) dispensing social welfare and other
       charitable services on behalf of Hamas.

Notably, the Treasury Department identified that “[f]unds raised by the Union of Good affiliates

have been transferred to Hamas-managed organizations in the West Bank and Gaza” and also

diverted to “compensate[] Hamas terrorists by providing payments to the families of suicide

bombers.”

       The complaint alleges that Turkey has been a major political and financial supporter for

Hamas. The Turkish President, for example, has publicly and frequently met with senior Hamas

leaders. Turkey also accepted 11 Palestinian prisoners freed as part of a prisoner exchange

between Israel and Hamas in 2011. A number of these individuals were Hamas operatives who

remained active with the terrorist organization upon their release from prison, including Jihad

Yaghmour. An Israeli military court had sentenced Yaghmour to 30 years in prison for his

participation in the high-profile 1994 kidnapping and killing of an Israeli soldier. Once released,

Yaghmour remained in Turkey and served as Hamas’ liaison with Turkish authorities.

       The Union of Good’s most prominent and notorious fundraiser for Hamas in Turkey is

the Foundation for Human Rights and Freedoms and Humanitarian Relief (“IHH”). In July

2008, the Israeli Defense Minister signed a public order declaring IHH, along with 35 other

Islamic organizations, as banned entities in Israel since they were all members of the Union of

Good and “part of Hamas’ fundraising network and both support[ed] and assist[ed] it” by

                                                 4
Case 1:19-cv-05394-BMC Document 27 Filed 10/20/20 Page 5 of 24 PageID #: 223




directly financing the activities of Hamas’ military wing. The order, publicly available on the

official website of Israel’s Ministry of Foreign Affairs, stated it was “the broadest and most

comprehensive ever issued in Israel[.]” 4 Out of the 36 listed members, IHH was the only

Turkish organization identified. By December 2012, the Israeli government had designated IHH

as a Terrorist Organization.

       For several years before the attack on the Henkin family, IHH was recognized in Turkey

as an organization that provided financial support to Hamas. In 2009, IHH sent a Turkish

representative named Ezat Shahin to open an IHH branch office in Gaza, where Shanin operated

through known Hamas institutions to funnel thousands of U.S. dollars to the terrorist

organization. Within a year, he was arrested by the Israel Security Agency and charged with

funding terrorism and working with Hamas. The same year, IHH and other Turkish associations

organized a public demonstration in Turkey’s capital, Ankara, in support of Hamas. In 2010,

IHH also purchased three ships, including a passenger ship called the Mavi Marmara, to

participate in the so-called Gaza Freedom Flotilla and attempt to break Israel’s naval blockade of

Gaza. While attempting to circumvent the blockade, the Mavi Marmara was boarded by Israeli

commandos, who were quickly attacked by IHH supporters armed with knives, axes, chains, and

clubs. The Israeli boarding party responded with lethal force and several IHH supporters aboard

the ship were killed. This deadly incident was widely covered by the international media.

       IHH also provided funding to a Hamas-controlled institution in Gaza, the Islamic

University of Gaza (“IUG”). The complaint alleges that, since the 1990s, IUG has been

identified exclusively with Hamas and has served as a principal source for recruitment into the



4
 See
https://www.mfa.gov.il/mfa/pressroom/2008/pages/defense%20minister%20signs%20order%20banning%20hamas-
affiliated%20charitable%20organizations%207-jul-2008.aspx.

                                                  5
Case 1:19-cv-05394-BMC Document 27 Filed 10/20/20 Page 6 of 24 PageID #: 224




terrorist organization’s ranks in Gaza, including the al-Qassam Brigades – Hamas’ terrorist

apparatus. Specifically, in 1993, an FBI wiretap recorded a Hamas affiliate describing IUG as

“the principal organization known to be affiliated with [Hamas].” On May 29, 2007, the U.S.

Department of Justice publicly identified IUG as part of Hamas’ social infrastructure by listing it

as an unindicted co-conspirator in a federal criminal prosecution against a separate charity and its

officers for allegedly providing millions of dollars to Hamas. 5 And also that year, an Arabic

newspaper, al-Mustaqbal, described the university as “the main stronghold of Hamas in Gaza.”

           Numerous Hamas leaders also had close ties to IUG, further suggesting that the

university was an alter ego of Hamas. Hamas’ external (and supreme) leader, Ismail Haniyah,

once served as the dean of the university, gave a public address at IUG in January 2010, and was

the university’s commencement speaker in June 2013. Further, IUG’s supervisory board was

headed by Khayri Hafiz Al-Agha, a wealthy senior Muslim Brotherhood leader. After his death,

Al-Agha’s son, Abu-Ubayadah Khayri Hafiz Al-Agha (Al-Agha Jr.), assumed this influential

position. The son was later designated an SDGT by the U.S. Treasury Department for being “a

senior Hamas financial officer involved in the investment, funding and money transfers for

Hamas in Saudi Arabia.” Another senior Hamas leader who served as the Minister for

Telecommunications for the Hamas-run government in Gaza, Jamal N. al-Khoudary, also served

as the Chairman of the Board of Trustees of IUG from 1993 until 2014.

           Even before the attack on the Henkin family, the Turkish media had reported on IUG’s

ties to Hamas. In 2007, a major Turkish newspaper reported that a weapons cache was

uncovered on IUG’s campus. The al-Qassam Brigades had long used IUG’s facilities for

terrorist activities and training, such as storing weapons on its campus, using its laboratories to


5
    See United States v. Holy Land Foundation, No. 04-cr-240, Dkt. No. 656 (N.D. Tex. May 29, 2007).


                                                         6
Case 1:19-cv-05394-BMC Document 27 Filed 10/20/20 Page 7 of 24 PageID #: 225




develop and manufacture weapons, and using its rooms to hold meetings for Hamas leadership

and operatives. In 2008, a Turkish news website described the university as “a cultural symbol

of Hamas,” and, in 2010, another news website chronicled the origins of Hamas, its founding,

and key institutions in Gaza. In 2014, the Turkish media widely reported that Hamas leaders

publicly acknowledged that Hamas was responsible for the kidnapping and murder of three

Israeli teenagers. Lastly, in September 2015, the country’s media reported how Al-Agha Jr., the

head of IUG’s supervisory board, had been designated as a senior Hamas fundraiser by the U.S.

Treasury Department.

        Kuveyt Bank employs several mechanisms to ostensibly avoid doing business with

terrorist organizations. Its Risk, Control and Compliance Department claims it engages in (a)

suspicious activity reporting, (b) transaction monitoring, (c) adverse information screening, and

(d) sanctions compliance. The bank further claims that its Anti-Money Laundering and

Combating Finance of Terrorism Policy prohibits it from maintaining a business relationship

with “[t]hose who are in the lists of supporters of money laundering and/or financing terrorism

prepared by local regulators or international bodies and institutions” and that it monitors “the

client and his/her activities while the client-relationship continues.”

        Despite these prophylactic measures, from 2012-2015, Kuveyt Bank maintained several

bank accounts for Yaghmour, IHH, and IUG. Some of these accounts were Eurodollar accounts,

which were used to transfer substantial funds through correspondent bank accounts in the United

States. 6 In the years immediately preceding the act of terrorism at issue here, Kuveyt Bank

transferred at least hundreds of thousands of Eurodollars in the name of IUG, at the direction of


6
  Eurodollars are U.S. dollars that have been deposited with a banking institution located outside the United
States. Citibank, N.A. v. Wells Fargo Asian Ltd., 495 U.S. 660, 662-63 (1990). The vast majority of Eurodollar
transfers between banks are cleared and settled in New York.


                                                        7
Case 1:19-cv-05394-BMC Document 27 Filed 10/20/20 Page 8 of 24 PageID #: 226




two individuals mentioned above: Jamal N. al-Khoudary, the high-ranking Hamas official who

served as the Chairman of IUG’s Board of Trustees; and Al-Agha Jr., the U.S. designated SDGT

identified as a Hamas fundraiser, who served as the head of IUG’s supervisory board.

       Plaintiffs claim that Kuveyt Bank, by maintaining multiple bank accounts for a notorious

Hamas operative, Hamas’ most prominent fundraiser in Turkey, and a key Hamas institution in

Gaza, understood that it was providing vital financial services to the terrorist organization

responsible for the deaths of Mr. and Mrs. Henkin. Plaintiffs thus bring a sole cause of action

under JASTA against the bank for allegedly aiding and abetting Hamas by knowingly providing

substantial assistance to Hamas while the bank was generally aware of its role in a continuing

criminal enterprise from which terrorist and violent activities were a natural and foreseeable

consequence.

                                          DISCUSSION

       I.      Foreign Survivors and Heirs under the ATA

       The ATA provides a cause of action for “[a]ny national of the United States injured in his

or her person, property, or business by reason of an act of international terrorism, or his or her

estate, survivors, or heirs … .” 18 U.S.C. § 2333. The ATA thus “excludes foreign nationals

(with the possible exception of foreign survivors or heirs)” from its provision providing a cause

of action. Jesner v. Arab Bank, PLC, 138 S. Ct. 1386, 1404 (2018). Further, under the ATA,

someone who “survived the attack … has no ‘survivors’ or ‘heirs’ that can recover for his

injuries on his behalf.” Morris v. Khadr, 415 F. Supp. 2d 1323, 1337 (D. Utah 2006).

       Courts permit “[p]laintiffs to pursue claims for solatium [emotional] damages” under the

ATA. Lelchook v. Commerzbank AG, No. 10-cv-5795, 2011 WL 4087448, at *2 (S.D.N.Y.

Aug. 2, 2011). To this end, “[s]pouses and relative[s] in direct lineal relationships are presumed


                                                  8
Case 1:19-cv-05394-BMC Document 27 Filed 10/20/20 Page 9 of 24 PageID #: 227




to suffer damages for mental anguish.” Knox v. Palestine Liberation Org., 442 F. Supp. 2d 62,

78 (S.D.N.Y. 2006) (quoting Smith ex rel. Smith v. Islamic Emirate of Afghanistan, 262 F. Supp.

2d 217, 234 (S.D.N.Y. 2003)).

        Here, Mr. Henkin, a U.S. national, perished during the attack, and thus defendant

concedes his estate may bring a claim on his behalf. Defendant, however, advances three

arguments challenging whether the remaining plaintiffs have a cause of action under the ATA. 7

First, it contends that the statute’s use of the disjunctive article “or” in the text means that only

the injured U.S national or – if he is deceased – his estate, or his heirs, or his survivors may sue

on the victim’s behalf – but not more than one of these categories of persons. Second, it

contends that the Henkin children may not seek redress under the ATA because they are not U.S.

nationals. And, third, it contends that Mrs. Henkin’s estate may not sue because she too was a

foreign national upon her death. All of these arguments fail.

        To support its first argument, defendant points out that “only one representative of a

deceased U.S. national is necessary to bring a suit on behalf of that decedent” and thus contends

that only Mr. Henkin’s estate may maintain a cause of action under the ATA. In Lelchook, the

court rejected this argument as one “based on a strained interpretation” of the statute. See 2011

WL 4087448, at *3. I agree. Defendant’s assertion that multiple representatives would be

“superfluous” is inconsistent with the statue’s plain meaning that permits multiple “survivors” or

“heirs” to bring a cause of action. Thus, a better reading is that any “[U.S.] national, or that

national’s estate, heirs, or survivors may sue” – which furthers “congressional intent to interpret




7
  The Supreme Court has clarified that “what has been called ‘statutory standing’ in fact is not a standing
issue, but simply a question of whether the particular plaintiff ‘has a cause of action under the statute.’” Am.
Psychiatric Ass'n v. Anthem Health Plans, Inc., 821 F.3d 352, 359 (2d Cir. 2016) (quoting Lexmark Int’l, Inc. v.
Static Control Components, Inc., 572 U.S. 118, 128 (2014)).

                                                         9
Case 1:19-cv-05394-BMC Document 27 Filed 10/20/20 Page 10 of 24 PageID #: 228




the statute broadly.” Id. For this reason, courts routinely permit the deceased individual’s estate,

survivors, and heirs to bring separate claims under the ATA. See, e.g., Knox v. The Palestine

Liberation Org., 248 F.R.D. 420, 423 (S.D.N.Y. 2008); Weiss v. Nat'l Westminster Bank PLC,

453 F. Supp. 2d 609, 620 (E.D.N.Y. 2006); Estates of Ungar ex rel. Strachman v. Palestinian

Auth., 304 F. Supp. 2d 232, 263 (D.R.I. 2004).

        The Henkin children’s nationality makes no difference. “18 U.S.C. § 2333(a) contains no

requirement that the survivors or heirs of a United States national killed by an act of international

terrorism must themselves be citizens of the United States.” Ungar, 304 F. Supp. 2d at 271.

Defendant’s narrow interpretation would undermine the ATA’s broad remedial purpose “to grant

a remedy to U.S. nationals and their families who suffered from injury to an individual or

property as a result of international terrorism.” Linde v. Arab Bank, PLC, 384 F. Supp. 2d 571,

589 (E.D.N.Y. 2005), vacated on other grounds, 882 F.3d 314 (2d Cir. 2018). Accordingly, this

Court “will not read such a requirement into the statute.” Ungar, 304 F. Supp. 2d at 271. See

also Weinstock v. Abu Marzook, No. 17-cv-23202, 2019 WL 1470245, at *4 (S.D. Fla. Apr. 3,

2019) (stating that the deceased’s father, who was not a U.S. citizen, was included among those

permitted to bring a claim under § 2333); Weiss, 453 F. Supp. 2d at 620 (“it is sufficient for

plaintiffs to allege a familial relationship, such as that of a child, parent, spouse, or sibling of a

U.S. national.”).

        For the same reason, Mrs. Henkin, and by extension, her estate, may seek solatium

damages arising from her husband’s death. According to the complaint, the Hamas gunmen first

killed Mr. Henkin before shooting his wife and killing her. In other words, even though it may

have been a mere split seconds, Mrs. Henkin nonetheless outlived her husband and witnessed his

death, causing her severe pain and suffering. Congress meant to incorporate the full range of


                                                   10
Case 1:19-cv-05394-BMC Document 27 Filed 10/20/20 Page 11 of 24 PageID #: 229




traditional tort principles in the ATA, see Lelchook, 2011 WL 4087448, at *2, and it is

blackletter law that a tort victim can collect for compensable terror, even if the duration is

extremely limited. See, e.g., Skubikowski v. Morena, 190 F.R.D. 305, 306-07 (N.D.N.Y. 2000);

Lang v. Bouju, 245 A.D.2d 1000, 667 N.Y.S.2d 440 (3rd Dep't 1997). Mrs. Henkin’s estate may

therefore maintain a cause of action under the ATA.

        A contrary conclusion would make little sense. Upon a U.S. national’s death, the statute

grants his “survivors” and “heirs” a cause of action. The fact that Mrs. Henkin’s life was cut

short by her husband’s assailants only a few seconds later should not divest her estate from

bringing a claim for emotional damages from witnessing her husband’s death. See Ungar, 304 F.

Supp. 2d at 267 (stating the deterrent effect of the legislation would be maximized if it was

interpreted to subject terrorists to the broadest possible range of damages, including both

pecuniary and non-economic damages). Holding otherwise would be tantamount to reviving the

discarded common law prohibition against recovery for wrongful death, a doctrine that has long

been superseded by statute or case law in virtually every common law jurisdiction. See generally

Phoenix Indem. Co. v. Staten Island Rapid Transit Ry. Co., 251 N.Y. 127, 136, 167 N.E. 194,

197 (1929), aff’d, 281 U.S. 98 (1930).

        II.     Aiding and Abetting Claim

        To survive a motion to dismiss for failure to state a claim upon which relief can be

granted under Federal Rule of Civil Procedure 12(b)(6), “a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows the




                                                  11
Case 1:19-cv-05394-BMC Document 27 Filed 10/20/20 Page 12 of 24 PageID #: 230




court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Iqbal, 556 U.S. at 678 (citation omitted).

       Congress enacted JASTA, amending Section 2333 of the ATA, “to provide civil litigants

with the broadest possible basis to seek relief against those who have provided material support,

directly or indirectly, to foreign organizations or persons that engage in terrorist activities against

the United States.” Siegel v. HSBC N. Am. Holdings, Inc., 933 F.3d 217, 233 n.5 (2d Cir. 2019)

(quoting 18 U.S.C. § 2333 Statutory Notes) (internal quotation marks omitted). To that end,

JASTA expressly authorized civil claims based on theories of “secondary” liability – for

conspiring to violate the ATA and for aiding and abetting violations of the ATA. See 18 U.S.C.

§ 2333(d)(2).

       The Act further states that Halberstam v. Welch, 705 F.2d 472 (D.C. Cir. 1983), provides

“the proper legal framework” for “[f]ederal civil aiding and abetting and conspiracy liability.”

JASTA, § 2(a)(5). In Halberstam, the Court set forth the three elements of a civil aiding and

abetting claim: (1) “the party whom the defendant aids must perform a wrongful act that causes

an injury; (2) the defendant must be generally aware of his role as part of an overall illegal or

tortious activity at the time that he provides the assistance; [and] (3) the defendant must

knowingly and substantially assist the principal violation.” 705 F.2d at 477. In the instant case,

the first element warrants little discussion. Plaintiffs have adequately pled that Hamas

committed the wrongful terrorist killings: the gunmen confessed they were Hamas agents and

Hamas leaders and its official website praised the attack.

       As to the second element, to plead adequately the “general-awareness” element, a

plaintiff must plausibly allege that the defendant was “aware that, by assisting the principal, it is

itself assuming a role in terrorist activities.” See Linde v. Arab Bank, PLC, 882 F.3d 314, 329



                                                  12
Case 1:19-cv-05394-BMC Document 27 Filed 10/20/20 Page 13 of 24 PageID #: 231




(2d Cir. 2018) (internal quotation marks omitted). In Linde, the Circuit explained that, although

“[s]uch awareness does not require proof of … specific intent” or knowledge “of the specific

attacks at issue,” it does require that “the bank was generally aware that [, by providing financial

services to a client,] it was thereby playing a ‘role’ in [the] violent or life-endangering activities.”

Id.

        I concur with plaintiffs’ contention that an application of Halberstam to this case compels

me to deny defendant’s motion to dismiss. In Halberstam, the D.C. Circuit held that Linda

Hamilton was civilly liable under an aiding and abetting theory after her boyfriend, Bernard

Welch, a serial burglar, murdered Dr. Halberstam during the commission of a burglary.

Hamilton was neither accused of planning nor knowing about the murder. Rather, the extent of

Hamilton’s involvement in Welch’s illicit activities was “neutral standing alone,” Halberstam,

705 F.2d at 488. Specifically, she typed letters for the sale of goods, kept inventories of antiques

sold, and in general did secretarial work for Welch. As to her state of mind, Hamilton testified

that she had no idea that her boyfriend’s business of selling antiques, jewelry, silverware, and

other various household goods was related to any criminal activities.

        The district court, however, rejected Hamilton’s pleas of ignorance and entered a verdict

against her, and the D.C. Circuit affirmed on appeal. The Court reasoned that it “defies credulity

that Hamilton did not know that something illegal was afoot,” id. at 486, due to the following red

flags: Welch’s pattern of unaccompanied evening jaunts over five years; his boxes of booty; the

smelting of gold and silver; the sudden influx of great wealth; the filtering of all transactions

through Hamilton except payouts for goods; and Hamilton’s collusive and unsubstantiated

treatment of income and deductions on her tax forms. The Court held that liability for aiding and




                                                  13
Case 1:19-cv-05394-BMC Document 27 Filed 10/20/20 Page 14 of 24 PageID #: 232




abetting murder followed even though Hamilton did not intend to facilitate violence or even

know that Welch was committing burglaries:

          It was not necessary that Hamilton knew specifically that Welch was committing
          burglaries. Rather, when she assisted him, it was enough that she knew he was
          involved in some type of personal property crime at night – whether as a fence,
          burglar, or armed robbery made no difference – because violence and killing is a
          foreseeable risk in any of these enterprises.

Id. at 488. Because Hamilton “knew about and acted to support Welch’s illicit enterprise,” this

demonstrated that she “had a general awareness of her role in a continuing criminal enterprise.”

Id. She was therefore found liable for the “reasonably foreseeable acts done in connection with”

Welch’s tortious activity, including Halberstam’s murder. Id. at 484.

          Analogizing our case to Halberstam and drawing all reasonable inferences in plaintiffs’

favor, I find that they have adequately nudged their claim of secondary liability under the ATA

“across the line from conceivable to plausible.” Twombly, 550 U.S. at 570. It is plausible that

Kuveyt Turk, similar to Hamilton, was aware of the various warning signs and red flags about its

customers from which they could infer that the funds from these accounts would make their way

to Hamas, a designated foreign terrorist organization responsible for the attack on the Henkin

family.

          The complaint alleges that it was generally known that IHH was the most prominent

fundraiser in Turkey for Hamas. In July 2008 – well before the October 2015 attack – in its

“broadest and most comprehensive order ever issued,” Israel designated IHH as part of Hamas’

fundraising apparatus and as an active member of the Union of Good. Only a few months later,

in November 2008, the U.S. Treasury Department designated the Union of Good as an SDGT,

identifying that its primary purpose was to strengthen and support Hamas, funnel funds to the

terrorist organization, and that “[f]unds raised by the Union of Good affiliates have been



                                                 14
Case 1:19-cv-05394-BMC Document 27 Filed 10/20/20 Page 15 of 24 PageID #: 233




transferred to Hamas-managed organizations in the West Bank and Gaza.” It is therefore

plausible that, once the United States recognized the Union of Good and its numerous “affiliates”

as Hamas fundraisers, Kuveyt Bank’s robust Anti-Terrorism and compliance department, having

conducted due diligence of its clients from 2012-2015, knew that IHH was a conduit for Hamas.

       This conclusion is bolstered by the two international incidents that arose even before the

October 2015 terrorist attack, further cementing IHH’s ties to Hamas: the arrest of an IHH

representative by Israel authorities in the West Bank for funding terrorism and working with

Hamas; and the flotilla incident in which several armed IHH supporters, aboard an IHH-

purchased ship, violently attacked Israel commandos and were subsequently killed in an attempt

to break Israel’s naval blockade of Hamas-controlled Gaza. Since all of this information was

publicly available, once I draw all reasonable inferences in plaintiffs’ favor, it is plausible that

Kuveyt Bank knew the funds it transferred at IHH’s request to Hamas-affiliated entities in the

West Bank and Gaza would make its way to Hamas to support its violent activities.

       As to IUG and Yaghmour, it is plausible that the bank was also aware of the litany of

warning signs from which they would infer that illicit activity was afoot and that terrorist

activities and violence were reasonably foreseeable. Before the October 2015 attack, the

university was well-known as a pipeline into Hamas’ terrorist wing and utilized by Hamas to

store caches of weapons; had been identified by the U.S. Department of Justice as an unindicted

co-conspirator and part of Hamas’ social infrastructure in a federal criminal case against Hamas

fundraisers; labeled by an Arabic newspaper as a “stronghold of Hamas in Gaza” and as “a

cultural symbol of Hamas” by a Turkish online news site; and several Hamas leaders held

prominent positions at the university. For example, IUG’s supervisory board was headed by an

individual designated by the Treasury Department as an SDGT intimately involved in the



                                                  15
Case 1:19-cv-05394-BMC Document 27 Filed 10/20/20 Page 16 of 24 PageID #: 234




funding of Hamas, and the dean was a high-ranking Hamas Minister. The bank processed

several high-value transactions to the Hamas-controlled institution at the request of these same

individuals. Yaghmour was a notorious Hamas affiliate convicted of kidnapping and murdering

an Israeli soldier. He was freed during a prisoner exchange with Israel and also served as

Hamas’ liaison with Turkish authorities.

         Defendant contends that plaintiffs are required to plead with specificity that the bank read

or was actually aware of information connecting its customers to Hamas to survive a motion to

dismiss. It relies on several district court cases for this proposition, many of which are pending

appeal before the Second Circuit or which heavily relied upon one of these cases. 8 Despite this

supposed “trend,” there is no such pleading requirement under JASTA or Halberstam. Nor is

this interpretation consistent with the statute’s broad remedial purpose and findings.

         As a practical matter – absent discovery – terrorist victims and their families

understandably do not have conclusive evidence that bank officials or compliance staff had

actual knowledge of various red flags that could have apprised them of their customer’s

nefarious activities. See Phelps v. Kapnolas, 308 F.3d 180, 187 (2d Cir. 2002) (stating that,

“through discovery,” a plaintiff might “uncover direct evidence of Defendants knowledge”). 9 I

am aware of no financial institution (or any other institution for that matter) that would so freely

and publicly air its own dirty laundry or otherwise prematurely disclose sensitive internal



8
 See, e.g., Honickman for Estate of Goldstein v. BLOM Bank SAL, 432 F. Supp. 3d 253, 265 (E.D.N.Y. 2020), appeal
docketed, No. 20-575 (2d Cir. Feb. 13, 2020); Kaplan v. Lebanese Canadian Bank, SAL, 405 F. Supp. 3d 525, 535
(S.D.N.Y. 2019), appeal docketed, No. 19-3522 (2d Cir. Oct. 21, 2019); O’Sullivan v. Deutsche Bank AG et al., No.
17-cv-8709, 2019 WL 1409446, at *10 (S.D.N.Y. March 28, 2019).
9
  10B, Wright & Miller, Federal Practice and Procedure § 2730 (4th ed. 1998) (“Since the information relating to
state of mind generally is within the exclusive knowledge of one of the litigants and can be evaluated only on the
basis of circumstantial evidence, the other parties normally should have an opportunity to engage in discovery
before a summary judgment is rendered.”).


                                                         16
Case 1:19-cv-05394-BMC Document 27 Filed 10/20/20 Page 17 of 24 PageID #: 235




communication among its agents from which a plaintiff could piece together a complaint

adequate to satisfy the pleading standard defendant would have me impose.

       It is for this reason that even in the context of a fraud claim brought under the Securities

Act of 1993, “[a]ctual knowledge may be proven or disproven by direct evidence, circumstantial

evidence, or a combination of the two.” Fed. Hous. Fin. Agency for Fed. Nat'l Mortg. Ass'n v.

Nomura Holding Am., Inc., 873 F.3d 85, 122 (2d Cir. 2017) (citing Desert Palace, Inc. v. Costa,

539 U.S. 90, 100 (2003)). Consequently, “[p]ublicly available information may provide relevant

circumstantial evidence of actual knowledge.” Id. In fact, when considering a motion to dismiss

in such an action, courts are expected to be “lenient in allowing scienter issues … [t]o survive

motions to dismiss” – even “on fairly tenuous inferences.” In re DDAVP Direct Purchaser

Antitrust Litig., 585 F.3d 677, 693 (2d Cir. 2009) (internal citation and quotation marks omitted).

Further, a court must “view the alleged facts in their totality, not in isolation” in determining

their adequacy. Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC, 797 F.3d 160, 171

(2d Cir. 2015).

       If a plaintiff can rely on circumstantial evidence when facing a heightened pleading

standard when alleging fraud under Rule 9(b), it must logically follow that a plaintiff asserting an

ATA/JASTA claim may as well. In material support cases, for example, courts in this district

have denied motions to dismiss where there is publicly available information from which the

bank could have learned of their clients’ terrorist identities or connections prior to receiving and

transferring funds to and from them. See, e.g., Weiss, 453 F. Supp. 2d at 626-27 (bank’s

customers designated as Hamas fronts by Israeli government); Strauss v. Credit Lyonnais, S.A.,

No. 06-cv-702, 2006 WL 2862704, at *14-15 (E.D.N.Y. Oct. 5, 2006) (stating it was reasonable

to believe a bank, after noticing large transfers of money to the West Bank and Gaza strip, would



                                                 17
Case 1:19-cv-05394-BMC Document 27 Filed 10/20/20 Page 18 of 24 PageID #: 236




have investigated the organizations receiving the transfers, including designations made by the

Israeli government).

       If I were to adopt defendant’s position, it would be rare and fortuitous that any potential

plaintiff could survive a motion to dismiss and obtain crucial discovery as to the bank’s actual

knowledge of whether it was assuming a role in an illicit activity. In fact, it would be virtually

impossible. This would vitiate Congress’s entire purpose behind enacting JASTA: “to provide

civil litigants with the broadest possible basis to seek relief against those who have provided

material support, directly or indirectly, to foreign organizations or persons that engage in

terrorist activities against the United State.” Siegel, 933 F.3d at 223 n.5 (emphases in original).

See also S. Rep. 102-342, at 22 (1992) (stating the ATA was intended to permit “the imposition

of liability at any point along the causal chain of terrorism” and meant to “interrupt, or at least

imperil, the flow of money”) (emphasis added); Linde, 882 F.3d at 320 (“Congress enacted

JASTA, which expands ATA civil liability”) (emphasis added).

       Most relevant here, when enacting JASTA, Congress expressly laid out the statute’s

findings, including the following:

       •   Some foreign terrorist organizations, acting through affiliated groups or individuals,
           raise significant funds outside of the United States for conduct directed and targeted
           at the United States.

       •   Persons, entities, or countries that knowingly or recklessly contribute material support
           or resources, directly or indirectly, to persons or organizations that pose a significant
           risk of committing acts of terrorism that threaten the security of nationals of the
           United States … necessarily direct their conduct at the United States, and should
           reasonably anticipate being brought to court in the United States to answer for such
           activities.

JASTA §§ 2(a)(3) and 2(a)(6), respectively. It would therefore make little sense to relieve a

financial institution of liability for aiding and abetting Hamas simply because the terrorist

organization intentionally raised funds through an intermediary, an alter ego, or a mere front to

                                                 18
Case 1:19-cv-05394-BMC Document 27 Filed 10/20/20 Page 19 of 24 PageID #: 237




engage in violence. Congress’s intent to reach financial institutions providing indirect support

through conduits is evidenced by its broad use of the term “person” in the statute. See 18 U.S.C.

§ 2333(d)(1) and (2) (defining the term “person” to include “corporations, companies,

associations, firms, partnerships, societies, and joint stock companies as well as individuals.”).

To demand such an insurmountable pleading standard would “thwart the obvious purpose of the

statute.” See Comm’r v. Brown, 380 U.S. 563, 571 (1965).

       Defendant argues that the instant allegations do not rise to the level in Linde, where there

were internal communications suggesting that the bank was aware that the transfers were

payments for martyrdom operations. However, the Second Circuit in Linde was not resolving a

motion to dismiss. Rather, the Court was discussing whether, as a matter of law, a properly

instructed jury could infer the requisite awareness required to find aiding and abetting liability

when “certain communications dating from [before the attack which] could have alerted the bank

that the transfers being requested therein were payments for suicide bombings.” Linde, 882 F.3d

at 330. The Court remanded the case for a jury to decide that question, recognizing that it would

be improper to invade “the function and province of the jury” to resolve the “question of whether

the defendant possessed requisite knowledge.” See id. (quoting Harrison v. Mo. Pac. R. Co., 372

U.S. 248, 249 (1963)). It would therefore be misguided to construe the Linde Court’s discussion

of evidentiary sufficiency after years of discovery and a fully contested trial as setting forth the

minimum pleading standard under JASTA at the motion to dismiss stage.

       Nor does the Second Circuit’s decision in Siegel require a different result. There, the

Circuit affirmed the district court’s dismissal of the plaintiffs’ aiding and abetting claim against

the defendant-bank, HSBC, premised on the allegation that HSBC provided banking services to

another financial institution, Al Rajhi Bank (“ARB”). The complaint alleged the following: (1)



                                                 19
Case 1:19-cv-05394-BMC Document 27 Filed 10/20/20 Page 20 of 24 PageID #: 238




that it was publicly known that ARB’s owner had links to financing organizations associated

with terrorism; (2) that a few months before the attack, two individuals unaffiliated with HSBC

and ARB were charged with cashing $130,000 in travelers checks at an ARB branch in Saudi

Arabia and sending the money to suspected terrorists; (3) that the United States had designated

several Saudi-based non-profits organizations – all clients of ARB – as terrorist organizations;

and (4) that in 2002, an HSBC agent expressed concern to another colleague “that [ARB’s]

account [with HSBC] may have been used by terrorists,” which “if true, … could potentially

open [HSBC] up to public scrutiny and/or regulatory criticism.” Siegel, 933 F.3d at 220

(emphases added). The Circuit, however, found that the allegations at most “assert[ed] that

HSBC was aware that ARB was believed by some to have links to [al-Qaeda] and other terrorist

organizations,” id. at 224, and affirmed the judgment of the district court.

       Addressing the “general-awareness” element, the Circuit reasoned that HSBC had “little

reason to suspect that it was assuming a role in [al-Qaeda’s] terrorist activities.” Id. Foremost,

HSBC’s customer was a large bank with vast operations: it was Saudi Arabia’s largest private

bank, holding $80 billion in assets with over 500 branches throughout the Middle East. Further,

plaintiffs did “not allege that most, or even many, of ARB’s banking activities [were] linked to

terrorists[.]” Id. In other words, HSBC’s customer was a legitimate business and, before the

terrorist attacks, ARB had never been publicly identified as a terrorist affiliate, alter ego, or

routine conduit to al-Qaeda.

       More importantly, or as the Siegel Court put it – “crucially” – the plaintiffs conceded that

“ten months before the November 9 Attacks – HSBC ceased doing business with ARB

altogether.” Id. Thus, the bank’s conscious decision to cut off ARB well before the terrorist

bombings at issue made it “implausible under the circumstances that HSBC knowingly assumed



                                                  20
Case 1:19-cv-05394-BMC Document 27 Filed 10/20/20 Page 21 of 24 PageID #: 239




a role in the Attack.” Id. Finally, although HSBC provided nearly $1 billion in U.S. dollars to

ARB, the Court found that the plaintiffs had failed to advance any plausible, factual allegation

that “HSBC knew or intended that those funds would be sent to [al-Qaeda] or any other terrorist

organization. This forecloses their JASTA claim.” Id. at 224-25.

        Several crucial factors distinguish our case from Siegel. Principally, unlike the instant

case, in Siegel, there was an extra link in the chain: ARB had never been publicly identified as a

terrorist organization or as a mere conduit for one by any government before the November 2005

attack. 10 Thus, it was never alleged that HSBC was directly dealing with a terrorist organization

or any of its known affiliates during the relevant timeframe. Rather, as far as HSBC was

concerned, it was in business with a large bank with vast and legitimate operations and, because

the customer’s legitimate banking activities far outweighed any supposedly nefarious ones,

HSBC had “little reason to suspect” it was assuming a role in terrorist activities by providing

banking services to Saudi Arabia’s largest private bank. Id. at 224. Finally, plaintiffs do not

concede that Kuveyt Bank ever ceased providing financial services to its three customers before

the October 2015 attack.

        Where the Siegel Court could excuse HSBC’s ignorance of its customer’s customers, a

different standard should apply when a defendant-bank is dealing directly with a known terrorist

organization, its fundraisers, mere conduits, or alter egos. See, e.g., Lelchook v. Islamic

Republic of Iran, 393 F. Supp. 3d 261, 264, 267-68 (E.D.N.Y. 2019) (finding that a bank was

“generally aware” of its “role” in Hezbollah’s violent or life-endangering activities by


10
  The plaintiffs attempted to demonstrate HSBC’s knowledge circumstantially, in part, by pointing towards a
classified and thus non-publicly available 2003 Central Intelligence Agency report in which ARB was identified as a
conduit for financing extremists. The existence of this report, however, only became a matter of public record in
July 2007 after a Wall Street Journal news article by Glenn Simpson quoted excerpts from the CIA report. See
https://www.hsgac.senate.gov/imo/media/doc/PSI%20REPORTHSBC%20CASE%20HISTORY%20(9.6).pdf. It
was thus not plausible that HSBC knew of the CIA’s determination before the November 2005 terrorist attack.


                                                        21
Case 1:19-cv-05394-BMC Document 27 Filed 10/20/20 Page 22 of 24 PageID #: 240




transferring funds to its branch offices in Hezbollah-controlled regions); Estate of Hirshfeld v.

Bank of China, No. 18-cv-1982, Dkt. No. 61, at *13 (S.D.N.Y. Aug. 9, 2019) (order denying a

motion for judgment on the pleadings when it was alleged that the bank executed transfers for

known Hamas operatives). 11

          Here, there were plenty of warning flags providing Kuveyt Bank reason to know that the

funds it transferred on its customers behalf would flow to Hamas and thus create a need to

investigate the background of its customers. As stated above, in a highly-publicized and historic

order banning 36 Islamic associations, Israel designated IHH as a member of the Union of Good

complicit in funneling funds to Hamas; IHH was the only Turkish organization identified. A

single online search at any time between 2008 and October 2015 would have confirmed IHH’s

status as a substantiated Hamas conduit and terrorist organization. The bank had even a greater

reason to investigate IHH and IUG when the U.S. Treasury Department designated the Union of

Good as an SDGT in November 2008, explicitly stating it worked through “affiliates” to transfer

funds to Hamas-controlled institutions in the West Bank and Gaza. The inextricable connection

between IHH and Hamas was also arguably apparent after the two international incidents

involving the arrest of the IHH representative for funding terrorism in Gaza and the

internationally-publicized and deadly “flotilla” incident many years before the October 2015

attack.



11
   Defendant argues that the three gunmen responsible for the killings were not actual customers of Kuveyt Turk.
This is immaterial. As noted above, the gunmen admitted to Israeli authorities that they were Hamas operatives and
that Hamas had committed the terrorist attack. Further, Hamas leaders and the terrorist organization’s official
website ratified the killings by praising the attack, which occurred in Hamas-controlled West Bank. Congress
expressly stated that JASTA applies to any defendant who provides material support or resources, “directly or
indirectly, to the persons or organizations responsible for … injuries.” JASTA § 2(a)(7). Even indirect support to a
terrorist organization is actionable under JASTA. See Miller v. Arab Bank, PLC, 372 F. Supp. 3d 33, 48 (E.D.N.Y.
2019) (“[A] defendant may be liable under the ATA for aiding and abetting organization behind the attacks, not only
the individual ‘triggerman’ or suicide bomber.”).


                                                        22
Case 1:19-cv-05394-BMC Document 27 Filed 10/20/20 Page 23 of 24 PageID #: 241




       Whereas public information specifically linking ARB and al-Qaeda before November

2005 was missing in Siegel, there were a litany of red flags to keep Kuveyt Bank’s compliance

department busy during the relevant timeframe. In fact, it would defy credulity that a

sophisticated bank with a robust Anti-Laundering and Terrorism policy was oblivious that Israel

had identified IHH as a Turkish fundraiser and member of the Union of Good and declared it as a

terrorist organization in 2008 and 2012, respectively.

       As to the third element of aiding and abetting liability under JASTA – “substantial

assistance” – I must consider six factors: “(1) the nature of the act encouraged, (2) the amount of

assistance given by defendant, (3) defendant's presence or absence at the time of the tort, (4)

defendant's relation to the principal, (5) defendant's state of mind, and (6) the period of

defendant's assistance.” Siegel, 933 F.3d at 225 (citing Linde, 882 F.3d at 329).

       Plaintiffs have adequately pled this final element. Even if Kuveyt Bank did not know

about the specific attack at issue when it provided banking services to its customers for several

years, plaintiffs have plausibly alleged that the bank was generally aware of its role in terrorist

activities in light of the ubiquitous information available concerning its customers from which

the Court can infer that the bank knowingly and substantially assisted the principal violation – a

natural and foreseeable risk under the Halberstam framework.

       The attack on the Henkin family was caused by Hamas and its operatives. For many

years before and even during the time of the terrorist attack at issue, Kuveyt Bank continued to

provide banking services to three customers with “many” known connections to Hamas or

terrorist activities, one of which was identified as a terrorist organization and a member of the

Union of Good by the Israeli government. Despite this designation, the bank continued to do

business with IHH, further demonstrating the bank’s state of mind and close relationship with an



                                                 23
Case 1:19-cv-05394-BMC Document 27 Filed 10/20/20 Page 24 of 24 PageID #: 242




entity known as a conduit for Hamas. And, on several occasions, the bank transferred at least

hundreds of thousands of Eurodollars in the name of IUG, a Hamas-controlled institution – at the

direction of a Hamas Minister, who also served as the university’s Chairman of the Board of

Trustees and another individual designated as an SDGT by the U.S. government for being a

Hamas fundraiser. These factual allegations are sufficient at this stage. 12

                                                 CONCLUSION

         Defendant’s motion to dismiss [24] is denied, except as to personal jurisdiction, the

decision on which is deferred pending discovery.

SO ORDERED.
                                              Digitally signed by Brian M.
                                              Cogan
                                             ____________________________________
                                                                    U.S.D.J.
Dated: Brooklyn, New York
       October 20, 2020




12
   Siegel is distinguishable on this issue as well: (1) HSBC ceased doing business with ARB ten months before any
terrorist attack; (2) HSBC’s client was another financial institution, not merely the alter ego or mere front for one;
(3) there was no non-conclusory allegation that al-Qaeda received any funds or that HSBC knew or intended that it
would receive the funds; and (4) although HSBC had provided banking services to ARB for 25 years, the
relationship’s longevity was mitigated by the fact that ARB was a large bank with vast, legitimate operations. 933
F.3d at 225-26.


                                                          24
